Cassodat, C. J.
The plaintiff was the grandson of Frederick Relfe, deceased, and the nephew of his intestate, Henry B. Relfe. The latter was seemingly unable to care for him*560■self, and so was provided for in bis father’s will. The plaintiff’s grandmother had during her life cared for and supported Henry E. as directed in her husband’s will. Upon her death the plaintiff, apparently relying upon assurance of some of his uncles and aunts and mother that the estate of his grandfather was charged with the support of his uncle Henry B., took him to his own home, and there furnished him with support and maintenance during the balance of his life. Some of his uncles and aunts made some small payments on account of such support, but after the death of Henry B. such obligations .to pay were repudiated, and some of them denied the liability of the estate. The court found that neither the plaintiff nor his intestate had ever contracted with that estate, or with any one authorized to bind that estate, for such support, and for that reason disallowed the claim of the plaintiff for such support. The testator, Frederick Relfe, had expressly charged his estate with the support of Henry B. “during his natural life,” and expressly provided that in case Henry B. survived his mother, and remained unmarried, as he did, “all of said real and personal estate remaining” shall go to his “son Henry B. during his natural life, for his said Henry’s support, and at his death ... be divided equally between” the testator’s “legal surviving heirs, share and shai'e alike.” Henry B., by virtue of such provisions of the will, had the absolute right to such support out of such estate, independently of any contract with any one authorized to represent the estate. The right of the children of the testator in such estate was necessarily subject and subordinate to such right of support so expressly provided for. The ruling of the trial court in effect modifies the provisions of the will mentioned, and -gives the entire estate to the testator’s children, freed from such charge for support. The plaintiff, the grandson of the testator, furnished the support thus secured by the will. His equitable right to the same out of the estate is certainly superior to the rights of those who took *561the estate subject to such, charge. If authorities are wanted to so plain a proposition, they may be found in the decisions of this court, as well as other courts. A few are cited: Batchelder v. Batchelder, 20 Wis. 452; In re Goodrich’s Estate, 38 Wis. 492; Knox v. Knox, 59 Wis. 172, 18 N. W. 155; Jones v. Jones, 66 Wis. 310, 28 N. W. 177; Burnham v. Norton, 100 Wis. 8, 75 N. W. 304; Derse v. Derse, 103 Wis. 113, 79 N. W. 44; Swarthout v. Swarthout, 111 Wis. 102, 86 N. W. 558. Thus in one of the cases cited the will provided that the testator’s wife should “ ‘have a home' and good support as long as she lives on the home premises, board and clothing, money for reasonable expenses, or, at her option, $200 per year while she remains my widow, and $100 thereafter during her natural life.’ Held, that the intention here manifested is that the home farm shall be primarily chargeable with the maintenance of the widow.” Estate of Goodrich, sufra. We must hold that the plaintiff is entitled to reasonable compensation for the support so furnished out of the estate of Frederick Relfe, deceased, and that the trial court and the county court improperly rejected the same.
By the OouH. — The judgment of the circuit court is reversed, and the cause is remanded, with directions to reverse the judgment of the county court, and for further proceedings in accordance with this opinion.